internal_revenue_service index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr -99 date date re legend decedent daughter grandson county state date date date date date company bank fund trust - this is in response to your letter dated date requesting a ruling concerning the validity and effect of a disclaimer that is intended to qualify under sec_2518 of the internal_revenue_code on the generation-skipping_transfer gst tax applicable with respect to decedent by plr-109334-99 the facts and representations submitted are summarized as a resident of county state follows decedent died on date decedent executed her will on date and amended her will by a codicil that was executed on date daughter and daughter's son grandson decedent was survived by decedent's will provides for certain specific charitable_bequests in articles second and third of the will article fourth provides that if grandson survives decedent by thirty days one-half of decedent's shares of company a publicly traded corporation held at her death and the proceeds of bank fund would pass to a_trust trust for the use and benefit of grandson decedent for thirty days article fourth provides that the bequest would lapse in the event grandson does not survive article fourth further provides that the trustees during the period of the trust are authorized to pay to or for the benefit of grandson all of the income and so much of the principal as the trustees deem advisable for grandson's health maintenance support and complete education including preparatory college and post-graduate or professional training article fourth also provides that when grandson reaches age twenty-five the trustees are to distribute one-third of the trust principal to him when grandson reaches age thirty the trustees are to distribute one-half of the trust principal and when he reaches age thirty-five the balance of the principal and any accumulated income is to be distributed to hin article fifth provides that all the rest residue and remainder of decedent's state is given devised and bequeathed to daughter or her issue per stirpes article sixth appoints daughter as executrix of the will and as the trustee of trust grandson has survived decedent for more than thirty_days the amount disclaimed is expressed in terms of a it is represented that on date grandson executed a disclaimer formula that is the amount of trust property valued at the decedent's date of death of trust that is in excess of the decedent's available gst_exemption together with the income and increase if any attributable to the property the disclaimed property and any income attributable to the disclaimed amount will be segregated from the portion of the trust that is not disclaimed without direction on the part of grandson pursuant to the terms of the trust and state law benefit of daughter the disclaimed portion of the trust will pass to the residuary_estate for the tn-109334-99 under pa c s a sec_2514 in the absence of a contrary intent in a will if a bequest that is not part of the residuary_estate fails because the beneficiary fails to survive the testator or disclaims and the bequest does not otherwise pass to issue of the beneficiary if not otherwise expressly provided by law then the bequest will be included in a residuary devise or bequest it is also represented that on date the disclaimer was sent to daughter in her capacity as executrix of decedent's_estate and trustee of trust and that daughter received the disclaimer within months of decedent's death represented the disclaimer will be effective under state law is further it at death decedent owned big_number shares of company stock and the bank fund account had been closed it is represented that grandson the disclaimant has not accepted or received any interest or benefits from the trust it is also represented that at the time of decedent's death decedent's available gst_exemption under sec_2631 was dollar_figure the following rulings are requested the disclaimer by grandson of a portion of grandson's interest in trust under decedent's will is a qualified_disclaimer within the meaning of sec_2518 the interest disclaimed by grandson will be treated as passing directly from the decedent to a nonskip person so that no generation -skipping transfer_tax liability will result from the transfer of the disclaimed interest grandson's disclaimer of a portion of grandson's interest in trust will result in trust being funded in an amount not to exceed the remaining gst tax exemption available to decedent frust will have an inclusion_ratio of zero and will not incur gst tax provided the executrix properly allocates decedent's remaining gst_exemption by plr-109334-99 ruling under sec_2046 of the internal_revenue_code provisions relating to the effect of a qualified_disclaimer for estate_tax purposes are found in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for gift estate and generation-skipping_transfer_tax purposes as never been transferred to such person if the interest had sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest or his legal_representative no later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of it benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-3 of the gift_tax regulations provides that a disclaimer of all or an undivided portion of a separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 ii provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer that would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest property that can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares severable property is bp plr-109334-99 sec_25_2518-3 provides that a disclaimer is not a qualified_disclaimer under sec_2518 if the beneficiary disclaims income derived from specific property transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interests in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent a disclaimer of both an income_interest sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift that satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift or bequest that was not disclaimed segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of value changes that may have occurred between the date of the transfer and the date of the disclaimer such a in sec_25_2518-3 example e died on september y and z corporations were to be transferred to a_trust under the provisions of e's will e's shares of stock in x the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g remainder_interest in the shares of x stock results in the x stock being transferred out of the trust to g without any direction on f's part disclaimer under sec_2518 f disclaimed both the income_interest and the f's disclaimer is f's disclaimer a qualified in the present case grandson executed a disclaimer of a pecuniary amount of the value of the trust property disclaimer is described in terms of a formula that is expressed as that amount of trust property valued at the decedent's date of death of trust that is gst_exemption together with the income and increase if any attributable to the property the disclaimed property and any in excess of the decedent's available the plr income attributable to the disclaimed amount will be segregated from the portion of the trust that is not disclaimed disclaimed portion of the trust will pass without direction on the part of grandson pursuant to the terms of the trust and state law to the residuary_estate for the benefit of daughter the it is represented that grandson has not accepted any income or other benefit of the disclaimed amount prior to executing the disclaimer and will not accept any income or benefit of the disclaimed amount subsequent to the disclaimer we conclude that if the other requirements of sec_2518 are satisfied grandson's disclaimer of a pecuniary amount of trust property described as the amount in excess of decedent's available gst_exemption together with the income and increase if any attributable to the disclaimed amount is a qualified_disclaimer rulings and sec_2601 provides that a tax is imposed on every generation-skipping_transfer generation-skipping_transfer to mean distribution a taxable_termination and a taxable sec_2611 defines the term a direct_skip sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed under the estate and gift_tax sections of the code of an interest in property to a skip_person sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is more generations below the generation assignment of the transferor or sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor irrevocable an allocation once made is sec_2642 provides the inclusion_ratio is the excess if of over the applicable_fraction for a_trust any numerator of the fraction is the generation-skipping_transfer_tax_exemption allocated to the trust the denominator is the value of property transferred to the trust reduced by federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any allowable charitable deduction the plr-109334-99 sec_2654 states that for provisions relating to the the effect of a qualified_disclaimer for purposes of chapter gst tax see sec_2518 in the present case the interest disclaimed by grandson will be treated as passing pursuant to the terms of the will and state law directly from the decedent to the residue of the estate that is bequeathed to daughter the transferor decedent is a non-skip_person and therefore the transfer of the amount disclaimed will not be subject_to the gst tax daughter the daughter of grandson's disclaimer of a portion of his interest in trust pursuant to a formula equal to the amount of trust property that is in excess of decedent's available gst tax exemption will result in trust being funded in an amount not to exceed the remaining gst tax exemption available to decedent therefore will have an inclusion_ratio of zero and will not incur gst tax provided the executrix properly allocates decedent's remaining gst_exemption to trust trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries f hogan jameg acting assistant to the branch chief branch
